Case 5:21-cv-00201-JGB-KK Document 55 Filed 08/05/21 Page 1 of 4 Page ID #:498
Case 5:21-cv-00201-JGB-KK Document 55 Filed 08/05/21 Page 2 of 4 Page ID #:499




                                    II.    LEGAL STANDARD

        Federal Rule of Civil Procedure 60(b) provides for relief from a final judgment, order, or
 proceeding upon a showing of the following:

         (1) mistake, inadvertence, surprise, or excusable neglect;
         (2) newly discovered evidence that, with reasonable diligence, could not have
         been discovered in time to move for a new trial under Rule 59(b);
         (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
         misconduct by an opposing party;
         (4) the judgment is void;
         (5) the judgment has been satisfied, released or discharged; it is based on an earlier
         judgment that has been reversed or vacated; or applying it prospectively is no
         longer equitable; or
         (6) any other reason that justifies relief.

 Fed. R. Civ. P. 60(b).

        In this district, motions for reconsideration are also governed by Central District Local
 Rule 7–18. “Courts in this district have interpreted Local Rule 7-18 to be coextensive with Rules
 59(e) and 60(b).” Tawfilis v. Allergan, Inc., 2015 WL 9982762, at *1 (C.D. Cal. Dec. 14, 2015).
 Local Rule 7-18 provides that a motion for reconsideration of the decision on any motion may be
 made only on the grounds of:

         (a) a material difference in fact or law from that presented to the Court before
         such decision that in the exercise of reasonable diligence could not have been
         known to the party moving for reconsideration at the time of such decision, or (b)
         the emergence of new material facts or a change of law occurring after the time of
         such decision, or (c) a manifest showing of a failure to consider material facts
         presented to the Court before such decision. No motion for reconsideration shall
         in any manner repeat any oral or written argument made in support of or in
         opposition to the original motion.

 L. R. 7-18. “Unhappiness with the outcome is not included within the rule; unless the moving
 party shows that one of the stated grounds for reconsideration exists, the Court will not grant a
 reconsideration.” Roe v. LexisNexis Risk Sols. Inc., 2013 WL 12134002, at *2 (C.D. Cal. May 2,
 2013).

                                          III. DISCUSSION

        Plaintiff moves for reconsideration on the following grounds: (1) the Court improperly
 applied Buckman Co. v. Plaintiffs’ Legal Committee, 531 U.S. 341 (2001); (2) Plaintiff now
 possesses complete Adverse Event Reports from the FDA, which constitute newly acquired
 information; (3) the Court failed to analyze Plaintiff’s warnings claims; (4) the Court did not

  Page 2 of 4                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:21-cv-00201-JGB-KK Document 55 Filed 08/05/21 Page 3 of 4 Page ID #:500




 apply California law concerning Defendant’s continuing duty to warn; and (5) the Court failed to
 assess Plaintiff’s negligence cause of action based on a failure to adequately test Beovu.
 (Motion.) However, as Defendant identifies, these arguments do not fit within the confines of
 Local Rule 7-18.

 A. The Adverse Event Reports Are Not Newly Acquired Information

          Plaintiff’s primary argument for reconsideration is that following the conclusion of
 briefing on Defendant’s motion to dismiss, Plaintiff received from the FDA a partial production
 of adverse event reports related to Beovu. (Motion 4.) Plaintiff argues that these reports
 constitute “newly acquired information” for the purposes of Local Rule 7-18. However, he
 admits—as he must—that the reports “were expressly referenced in Plaintiff’s FAC.” (Motion
 5 n.10.)

         If Plaintiff’s new Adverse Event Reports were expressly referenced in the FAC, they are
 not the kind of new information which constitute either “a material difference in fact or law from
 that presented to the Court before such decision that in the exercise of reasonable diligence could
 not have been known to the party moving for reconsideration at the time of such decision,” or
 “the emergence of new material facts or a change of law occurring after the time of such
 decision.” L.R. 7-18. To the contrary, if these reports are fuller versions of the ones referenced
 in the FAC, the Court explicitly considered them as “[t]he only genuinely new information”
 provided to the FDA before Plaintiff took Beovu. (Dkt. No. 46 p. 7.) Information actually
 presented to and considered by the Court is neither new nor proper grounds for reconsideration.

 B. Plaintiff’s Other Arguments Are Not Grounds for Reconsideration

         Local Rule 7-18 is explicit: “No motion for reconsideration shall in any manner repeat any
 oral or written argument made in support of or in opposition to the original motion.” All of
 Plaintiff’s remaining arguments were featured in his opposition to Defendant’s motion to dismiss
 and have already been considered by the Court. (See “Original Opp.” Dkt. No. 39.)

        Plaintiff’s argument that Buckman does not apply to this case appears in essentially the
 same form in both the Motion and Plaintiff’s Original Opposition to Defendant’s motion to
 dismiss. (Compare Motion 2-4 with Original Opp. 19-22.) Likewise with Plaintiff’s argument
 regarding his warnings claims—Plaintiff acknowledges his own arguments as being “specifically
 discussed” in prior briefing. (See Motion 6, “Plaintiff’s brief in Opposition to Novartis’ Motion
 to Dismiss specifically discussed these as distinctive claims that should survive Novartis’
 dismissal attempts.”) The same is true of Plaintiff’s argument that the Court did not apply
 California law concerning Defendant’s continuing duty to warn. (Compare Motion 7-8 with
 Original Opp. 10 n.49) Finally, the same is true of Plaintiff’s argument that the Court did not
 properly assess his failure to test claim. (Compare Motion 8-9 with Original Opp. 21-22.)

 //
 //

  Page 3 of 4                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:21-cv-00201-JGB-KK Document 55 Filed 08/05/21 Page 4 of 4 Page ID #:501




                                   IV.   CONCLUSION

       For the reasons above, the Court DENIES Plaintiff’s Motion. The August 9, 2021 hearing
 is VACATED.



 IT IS SO ORDERED.




  Page 4 of 4                    CIVIL MINUTES—GENERAL               Initials of Deputy Clerk MG
